No. 3--10--0556

                    Opinion filed May 3, 2011
_________________________________________________________________

                                 IN THE

                     APPELLATE COURT OF ILLINOIS

                            THIRD DISTRICT

                                A.D., 2011

In re R.R. AND K.R.,          )    Appeal from the Circuit Court
                              )    of the Tenth Judicial Circuit
     Minors                   )    Peoria County, Illinois
                              )
(The People of the State of   )
Illinois,                     )
                              )    Nos. 10--JA--95
     Petitioner-Appellee,     )         10--JA--96
                              )
     v.                       )
                              )
Anna R.                       )    Honorable
                              )    Richard D. McCoy
     Respondent.)             )    Judge Presiding.
_________________________________________________________________

     JUSTICE LYTTON delivered the judgment of the court, with
opinion.
     Justices Holdridge and McDade concurred with the judgment
and opinion.
_________________________________________________________________

                                 OPINION

      Anna R. is the mother of R.R. and K.R.          When R.R. was just

over a month old, he was diagnosed with a skull fracture.            As a

result, the State filed juvenile petitions, alleging that R.R.

and   K.R.   were   neglected    due   to    an   injurious   environment.

Following a hearing, the trial court found R.R. and K.R. to be
neglected minors.           Thereafter, the court found Anna R. unfit,

made R.R. and K.R. wards of the court and placed them in the

guardianship of the Department of Children and Family Services

(DCFS).      Anna R. appeals, arguing that the trial court’s neglect

and unfitness findings are against the manifest weight of the

evidence.      We affirm.

      Anna R. is the mother of R.R., who was born on February 19,

2010, and K.R., who was born on January 27, 2006. She is married

to Ryan R., who is the father of both R.R. and K.R.

      On February 24, 2010, at a doctor’s visit, Anna R. mentioned

that R.R.’s lips had turned blue three times the day before.

R.R.’s doctor instructed Anna R. to take R.R. to the hospital.

R.R. was admitted to Saint Francis Medical Center on February 24,

2010.      An MRI of R.R.’s brain was performed on February 27, 2010.

It   showed    a    right   frontal   hemorrhage     and    posterior      subdural

hematomas.      A skeletal survey performed on March 1, 2010, showed

no skull fractures.         R.R. was released from the hospital on March

1, 2010, with a diagnosis of apnea.              Another skeletal survey was

performed on March 11, 2010, which showed no skull fractures.

      On    March    23,    2010,   Anna   R.   brought    R.R.   back    to    Saint

Francis Medical Center for increased episodes of apnea.                        An MRI

of R.R.’s brain was performed on March 25, 2010.                   It showed new

areas of injury to the left and right temporal lobes.                    A skeletal


                                           2
survey was performed on March 26, 2010.                                   It showed a skull

fracture.     R.R.          was    then      referred         to   the    Pediatric    Resource

Center.

     On    April       5,     2010,       the     State       filed       juvenile    petitions

alleging that K.R. and R.R. were neglected minors in that their

environment was injurious to their welfare because (1) R.R. was

diagnosed with a skull fracture and brain bleeds on March 23,

2010, which could not have occurred absent abuse or neglect on

the part of the caretaker, (2) following R.R.’s diagnosis, R.R.’s

mother and father repeatedly told authorities that they did not

know how R.R. was injured, and then on March 30, 2010, reported

that R.R.’s head hit a door while being held by his father, (3)

R.R. was diagnosed with a brain bleed and bruising to his back on

February    23,    2010,          (4)   Ryan      R.     committed         domestic    violence

against Anna R. on two occasions in 2006 when K.R. was present,

and (5) Ryan R. had a criminal record that included burglary,

consumption       of    alcohol         by    a       minor    and       possession   of   drug

paraphernalia.

     On April 26, 2010, Anna R. filed an answer to the juvenile

petition, stipulating that the State would                                call witnesses at

adjudication who would support all of the allegations contained

in the petition.            However, she denied causing any injury to R.R.

She also stated that she did not think that R.R. "hitting his


                                                  3
head on the door was serious enough to mention" and that she was

"trying to cooperate."      Finally, she denied seeing any bruising

on R.R.’s back on February 23, 2010.

       An adjudicatory hearing was held on June 10, 2010.                At the

hearing, the State entered into evidence medical records from

Saint Francis Medical Center that showed R.R. had brain bleeds on

February 27, 2010, but no skull fracture as of March 11, 2010.                A

March 25, 2010, MRI showed new areas of injury to R.R.’s brain,

and a skeletal survey performed on March 26, 2010, showed a skull

fracture.

       The State also introduced the report of Dr. Channing Petrak,

a physician at the Pediatric Resource Center.              After physically

examining   R.R.   and   reviewing   his       medical   records   and    other

investigatory information, she concluded that the hemorrhage and

hematomas shown on R.R.’s February 27, 2010, MRI could have been

"due to birth."    However, she found that the new injuries to R.R.

shown on the March 25, 2010, MRI were "clearly not due to birth

trauma."    She found that they "were inflicted and due to abusive

head   trauma."     Additionally,        she   opined    that   R.R.’s    skull

fracture was "inflicted."      Dr. Petrak noted in her report that

Anna R. told police that she bumped R.R.’s head on a plastic

laundry basket and that Ryan R. told police that he accidentally

bumped R.R.’s head on the edge of a door.            Dr. Petrak found that


                                     4
"[n]either of these histories explains Ryan’s head injuries."

      The     State   argued      that       R.R.’s     injuries     "could not have

happened absent abuse and neglect on the part of the caretaker

because these were intentionally inflicted on this minor."                           The

guardian ad litem, Linda Groezinger, said that she did not know

if R.R.’s injuries were intentional or accidental and, thus,

could not ask the court to find abuse or neglect.

      Anna R. and Ryan R. denied inflicting any injuries on R.R.

Anna R. argued that R.R.’s brain injuries, including his skull

fracture, could have been accidental.                  The court ruled that based

on    Dr.    Petrak’s   report,         it       had   no   choice    but    to     find

"environmental neglect" by Anna R. and Ryan R. because of R.R.’s

injuries.      The court did not attribute R.R.’s injuries to either

parent.

      A dispositional hearing was held on July 12, 2010.                          At the

hearing, the trial court was presented with a report, dated June

25,   2010,    from   K.R.    and      R.R.’s      caseworker,      Danny   Walker    of

Counseling & Family Services.                 Walker found K.R. to be a "very

happy 4 year old girl," and R.R. to be "a healthy 5 month old

boy."       He stated that he was "very optimistic about [K.R.] and

[R.R.] achieving reunification as both parents are engaged in

services and      appear     to   be    working        diligently    to   correct    the

conditions which brought this case to the attention of DCFS."


                                             5
Walker recommended that Anna R. (1) be found fit, (2) participate

in   and   successfully       complete        individual   psychotherapy,     (3)

successfully complete a domestic violence class, (4) participate

in   random    drug     testing,        and    (5)   complete   a     psychiatric

evaluation.

     Groezinger, the guardian ad litem, also recommended that

Anna R. be found fit.           The State argued that Anna R. should be

found unfit based on R.R.’s "unexplained skull fracture."                    Anna

R.   urged    the     court   to    accept       Groezinger’s       and   Walker’s

recommendations and find her fit.               At the time of the hearing,

Anna R. was attending domestic violence and parenting classes but

had not yet completed a psychiatric evaluation.

     The trial court entered an order finding that it was in the

best interests of K.R. and R.R. to be made wards of the court,

with guardianship awarded to DCFS.                   The court found Anna R.

unfit.

                                   I.    Neglect

     Anna R. argues that the trial court erred in finding R.R.

and K.R. neglected based on the report of Dr. Petrak because it

contained inadmissible hearsay.                The State   responds that the

trial court properly relied on Dr. Petrak’s report to find R.R.

and K.R. neglected.

     Under section 2--3--1(b) of the Juvenile Court Act of 1987


                                          6
(Act), a neglected minor includes "any minor under 18 years of

age whose environment is injurious to his or her welfare."                           705

ILCS 405/2--3(1)(b) (West 2008).               Generally, "neglect" is defined

as "the failure to exercise the care that circumstances justly

demand."   (Internal quotation marks omitted.)                        In re Arthur H.,

212 Ill. 2d 441, 463 (2004).           The term "injurious environment" is

generally "interpreted to include the breach of a parent’s duty

to ensure a safe and nurturing shelter for his or her children."

(Internal quotation marks omitted.) Id.

     The terms "neglect" and "injurious environment" have fluid

meanings   that    vary       with   the       facts      and   circumstances      of   a

particular case.     In re J.C., 396 Ill. App. 3d 1050, 1056 (2009).

"Accordingly, cases involving allegations of neglect *** are sui

generis,   and    must    be    decided        on   the    basis      of   their   unique

circumstances."      Arthur H., 212 Ill. 2d at 463.

     At an adjudicatory hearing, the court is to focus solely on

whether the child has been neglected, not whether one or both of

the child’s parents are responsible for the neglect.                         Arthur H.,

212 Ill. 2d at 466.             The court should not consider the acts

and/or   omissions       of    the   child’s        parents      in    arriving    at   a

determination of neglect.            Id.   Proof of neglect of one minor is

admissible evidence on the issue of neglect of any other minor

for whom the parent is responsible.                 Id. at 468.


                                           7
     The State bears the burden of proving allegations of neglect

by a preponderence of the evidence.                J.C., 396 Ill. App. 3d at

1056.     On review, a trial court’s ruling of neglect will not be

reversed    unless   it     is    against    the    manifest   weight     of    the

evidence.       Arthur H., 212 Ill. App. 3d at 464.                A finding is

against the manifest weight of the evidence only if the opposite

conclusion is clearly evident.          Id.

     An expert witness may not base his opinion on conjecture or

speculation.       Mesick    v.   Johnson,    141    Ill.   App.   3d    195,   205

(1986).     However, a physician may testify to what might or could

have caused an injury even if the testimony is inconclusive.                    Id.

In forming their opinions, medical professionals can reasonably

rely on information known to them by their patients, by medical

records or by any other data reasonably relied upon by medical

professionals in forming opinions or inferences upon the subject.

Moran v. Erickson, 297 Ill. App. 3d 342, 353-54 (1998).

     It    is   reasonable   for    a   medical     professional    to    rely on

information supplied by the patient or someone with an interest

in the patient’s well being.            Moran, 297 Ill. App. 3d at 354;

People v. Roy, 201 Ill. App. 3d 166, 179 (1990).                        A medical

expert’s opinion as to the cause of injuries that is based on his

examination of the patient and the medical history related by the

patient is proper and admissible.             See Mesick, 141 Ill. App. 3d


                                        8
at 206.

       Here, the State introduced as evidence the report of Dr.

Petrak, in which she opined that R.R.’s "head injuries, with the

exception of the possible birth injuries, were inflicted and due

to abusive head trauma."         Anna R. did not object to the admission

of Dr. Petrak’s report but merely disagreed with Dr. Petrak’s

conclusion that R.R.’s head injuries were inflicted.                    She argued

that R.R.’s injuries could have been accidental but presented no

evidence or expert testimony to support her position.

       Based on the evidence presented at the adjudicatory hearing,

the trial court’s finding of neglect was not against the manifest

weight of    the   evidence.       The       only   medical   opinion    regarding

R.R.’s injuries was Dr. Petrak’s report.                   The report was proper

and admissible, as        it   contained Dr. Petrak’s medical opinion

based on her physical examination of R.R., information relayed to

her about R.R., and R.R.’s medical records.                   See Moran 297 Ill.

App. 3d at 353-54; Mesick, 141 Ill. App. 3d at 206.                  Furthermore,

Anna   R.   did   not   object   to   admission       of    the   report,   thereby

forfeiting any error on appeal and allowing the evidence to be

considered by the trier of fact.              See People v. Ramsey, 205 Ill.

2d 287, 293 (2002).

       According to Dr. Petrak, R.R. had head injuries that were

inflicted and caused by "abusive head trauma."                     Since R.R. was


                                         9
just weeks old and had been solely in the care of Anna R. and

Ryan R.     when   he   sustained   those    injuries,    the   trial   court’s

finding that R.R. and K.R. were neglected is supported by the

evidence.     See In re J.W., 386 Ill. App. 3d 847, 856-57 (2008)

(unexplained injuries to an infant were sufficient to establish

neglect).

                              II.    Unfitness

     Anna R. also argues that the trial court erred in finding

her unfit at the conclusion of the dispositional hearing since

the caseworker and guardian ad litem both recommended that she be

found fit.

     In determining whether a neglected minor’s parent is fit to

care for the minor, the court must consider whether "the best

interest of the minor will be jeopardized if the minor remains in

the custody of his or her parents."           705 ILCS 405/2--27(1) (West

2008).    We will reverse a trial court’s finding of unfitness only

if it is against the manifest weight of the evidence.                    In re

A.W., 231 Ill. 2d 92, 104 (2008).           We give deference to the trial

court as to findings of fact and will not substitute our judgment

for that of the trial court.        Id.

     The trial court is not required to adopt a caseworker’s

recommendation that a parent be found fit.               See In re K.R., 356

Ill. App. 3d 517, 523 (2005).         Completing some required services


                                      10
does not, in and of itself, make a parent fit, particularly where

other required services are still ongoing.            See J.C., 396 Ill.

App. 3d at 1059-60.

     Here,    evidence     admitted    at   the   dispositional     hearing

indicated    that   Anna   R.   was   cooperating    with   DCFS   and   her

caseworker to complete the services required of her, including

parenting and domestic violence classes.          Nevertheless, she still

had services to complete, including a psychiatric evaluation and

counseling.    Although it appears that Anna R. is on her way to

becoming fit, in light of the unexplained injuries to R.R. and

Anna R.’s need to complete further services, the trial court’s

finding that Anna R. was unfit at the time of the dispositional

hearing was not against the manifest weight of the evidence.

     The order of the Peoria County circuit court is affirmed.

     Affirmed.




                                      11